DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 42 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohzawa et al (U.S. Patent Pub. 2007/0133107 A1).

With respect to claim 18, Ohzawa et al disclose the claimed invention (as noted for example in Figures 1, 2, 5-10; paragraphs [0037], [0039] to [0055]; data tables for Examples 1-3 on pages 6 to 11), of a lens system configured to form an image on an 

Absent Detailed Arguments and a Proper Terminal Disclaimer,
The following Obviousness-type Double Patenting is Maintained:

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/709,693 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claimed inventions are but obvious variations of each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


With respect to claims 3-18, the reference application’s claimed invention correlates to the amended claims 3-18 (with claim 2 cancelled) respectively and are the same or at lease very similar recited limitations. This further presents evidence that the reference application anticipates the present application’s claimed invention, or at least is an obvious variation and would have been obvious to one of ordinary skill in the art as presented, because the scope of the claimed invention of the related application broadly encompasses the claimed inventions of at least independent claims 1 and 18.
 
Allowable Subject Matter
Claims 1 and 3-17 would be considered to be in conditional for allowance should proper detailed arguments as to why the reference application claimed invention does not read on the scope of the claimed invention of the present application’s claimed invention; and/or the filing of a proper terminal disclaimer, since there are no other prior art rejections made to claims 1 and 3-17 presently.


Response to Arguments
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection of claim 18 does not rely on any reference applied in the prior rejection of record, for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see response, filed 8-31-21, with respect to claims 1 and 3-17 rejected with Hirose (US Patent Pub. 2010/0302647 A1) have been fully considered and are persuasive in light of the amendments made to claims 1 and 3-17, especially noting the predetermined ratio ranges provided.  The prior art rejection with Hirose of 1 and 3-17 has been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVELYN A LESTER/Primary Examiner
Art Unit 2872